Exhibit 10.17 R. R. DONNELLEY & SONS COMPANY STOCK OPTION AGREEMENT (2004 PIP) R. R. DONNELLEY & SONS COMPANY, a Delaware corporation (herein called the "Company"), acting pursuant to the provisions of its 2004 Performance Incentive Plan (herein called the "Plan"), hereby grants to XXXXXX (herein called "Optionee"), as of March 2, 2009 (herein called the "Option Date"), an option (herein called the "Option") to purchase from the Company XXXXX shares of common stock of the Company, par value $1.25 per share (herein called "Common Stock"), at a price of$7.09 per share to be exercisable during the term set forth herein, but only upon the following terms and conditions: 1. The Option may be exercised by Optionee, in whole or in part, from time to time, during the Option Term (as defined below) only in accordance with the following conditions and limitations: (a) Except as provided in Sections 5 and 7 hereof, Optionee must, at any time the Option becomes exercisable and at any time the Option is exercised, have been continuously in the employment of the Company since the date hereof, unless otherwise determined by the Committee administering the Plan (the “Committee”).Leave of absence for periods and purposes conforming to the personnel policies of the Company and approved by the Committee shall not be deemed terminations of employment or interruptions of continuous service. (b) (i)Subject to Sections 5 and 7 hereof and subsection (ii) below, at any time on and after the dates indicated in column (1), Optionee may purchase such whole number of shares of Common Stock which, when added to all shares theretofore purchased under the Option, does not exceed the total number of shares subject to the Option multiplied by the percentage indicated in column (2) opposite such respective date, as follows: (1) (2)
